Title: To George Washington from Benjamin Lincoln, 24 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dr Sir
                            War Office May 24 1782
                        
                        The inclosed are forwarded by the direction of the president of Congress. I am D. Sir You Ob. servant
                        
                            B. Lincoln

                        
                    NB— The Inclosed were the Commision & Letter of Lieut. Sheppard of the 3d NJersey Regt requsts Dischargd which for want of proper Certificates attend  it—is transmitted to Colo. Dayton.